ORDER

PER CURIAM.
Mario Smith (Defendant) appeals from a judgment of conviction of sexual misconduct in the first degree. Defendant alleges trial court error in overruling his Motion in Limine and subsequent objection at trial to certain testimony by the victim regarding prior uncharged misconduct by Defendant. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in overruling Defendant’s Motion in Limine and subsequent objection at trial to the testimony by Victim that Defendant had touched Victim on her leg when she was thirteen. State v. Coleman, 857 S.W.2d 363, 364 (Mo.App. E.D.1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).